Citation Nr: 0823232	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Entitlement to service connection for right ear tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel



INTRODUCTION

The veteran had active service from May 1994 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that by rating action dated in April 1999, 
the RO denied service connection for right ear tinnitus, on 
the basis that the claim was not well-grounded.  The veteran 
did not appeal that decision.  However, Section 7(b) of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), eliminated well-groundedness 
from the standard of review of claims for VA benefits, and 
provided that a claim for benefits denied on the basis of not 
being well grounded, which became final during the period 
beginning on July 14, 1999 and ending November 9, 2000, 
should be readjudicated as if the denial had not been made.  
See Section 7(b) of the VCAA, Pub.L. No. 106-475, 114 Stat. 
2096 (2000).  The record reflects that when the veteran filed 
to reopen his previously-denied claim of entitlement to 
service connection for right ear tinnitus, in May 2003, the 
RO adjudicated the claim on the merits in the September 2003 
rating action on appeal.  Thus, in view of the foregoing, the 
issue on appeal has been framed as that listed on the 
coversheet of the decision.

While the April 1999 RO decision also adjudicated entitlement 
to service connection for a bilateral ear "condition," and 
granted service connection for right ear hearing loss 
disability, the rating decision did not specifically 
reference denial of service connection for left ear hearing 
loss disability, and the veteran was not provided any notice 
with regard to adjudication of service connection for left 
ear hearing loss disability.  As such, the Board will not 
consider the April 1999 rating decision as a final 
determination as to the issue of entitlement to service 
connection for left ear hearing loss disability.




FINDINGS OF FACT

1.  By a rating action in August 1998, the RO, in pertinent 
part, denied entitlement to service connection for left ear 
hearing loss disability; notice of the determination with the 
veteran's appellate rights was provided to him, and a timely 
appeal was not filed.

2.  Evidence added to the record since the August 1998 RO 
determination is new, but does not relate to an unestablished 
fact necessary to substantiate the veteran's claim, and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

3.  Competent clinical evidence of record demonstrates that 
persistent right ear tinnitus, due to acoustic trauma, was 
initially demonstrated within one year after the veteran's 
discharge from service. 


CONCLUSIONS OF LAW

1.  The RO's August 1998 decision which denied entitlement to 
service connection for left ear hearing loss disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received since the 
August 1998 rating decision and the veteran's claim for 
service connection for left ear hearing loss disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  Right ear tinnitus may be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the event of award of 
the benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In this case, with respect to the issues on appeal, letters 
issued by VA in June 2003 and May 2007 informed the appellant 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The letters also provided the veteran with notice of the type 
of evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.  
He was also informed that new and material evidence could be 
submitted to reopen his claim, was notified of what type of 
evidence would qualify as "new" evidence, and was 
specifically informed of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA was issued 
after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate each claim has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.
 
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and 
allowed, except as provided by 38 U.S.C.A. § 5108, which 
indicates that "[i]f new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 
7105(c)(West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and hearing loss or tinnitus, as an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

1. Left Ear Hearing Loss

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for left 
ear hearing loss disability.  At the outset, the Board 
observes that the veteran filed his claim to reopen in May 
2003.  Therefore, the Board finds that the post August 29, 
2001 standard of review should be applied.  Under such 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007). 

The record reflects that the veteran initially filed a claim 
for service connection for left ear hearing loss disability 
in June 1998.  However, in August 1998, the RO denied such 
claim on the basis that the veteran had mild hearing loss on 
entrance into service and his discharge examination did not 
show hearing loss for VA purposes.  Notice of that 
determination, with his appellate rights, was issued to the 
veteran by a letter, with attachments, dated later that same 
month.  That decision became final after he did not submit a 
timely appeal.  38 U.S.C.A. § 7105.

The evidence of record at the time of the August 1998 RO 
decision included the veteran's service medical records.  The 
evidence received since the final August 1998 rating decision 
includes VA outpatient treatment records and VA examination 
reports.  Such evidence does not show that the veteran has 
current left ear hearing loss "disability" for VA purposes.  
The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The Board finds that the additional evidence received 
subsequent to the August 1998 rating decision, considered in 
conjunction with the record as a whole, is new because it was 
not of record at the time of the prior final RO denial in 
August 1998.  However, such evidence does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely whether or not the veteran has current left ear 
hearing loss disability for VA purposes.  In this regard, the 
Board notes that a report of VA audiological examination in 
September 1998 revealed left ear speech reception threshold 
of 92 percent.  However, such speech reception threshold was 
obtained using the Central Institute for the Deaf 22 Word 
List (W-22), and not the Maryland CNC speech discrimination 
test, as required by 38 C.F.R. § 3.385.  Further, on VA 
audiological examination in April 1999, using the Maryland 
CNC test, the veteran's left ear speech reception threshold 
was noted as 94 percent.  The evidence is also not material 
because when considered by itself, or with previous evidence 
of record, does not raise a reasonable possibility of 
substantiating the claim.  Specifically, the audiological 
findings noted in reports of VA audiological evaluation 
conducted in September 1998 and April 1999, to include 
reported decibel levels at relevant Hertz frequencies, do not 
meet the criteria of 38 C.F.R. § 3.385 so as to constitute 
left ear hearing loss disability for VA purposes.  In 
conclusion, although the veteran asserts that he has left ear 
hearing loss disability that is related to service, such 
contentions are redundant of that previously asserted at the 
time of the prior final denial in August 1998.  Thus, the 
Board concludes that evidence received subsequent to the 
August 1998 RO denial, considered in conjunction with the 
record as a whole, is not new and material and the claim for 
service connection for left ear hearing loss disability is 
not reopened.

2.  Right Ear Tinnitus

The veteran alleges that he has right ear tinnitus that was 
incurred in service as a result of being exposed to noise.  
The veteran's DD Form 214 reflects that he received the rifle 
marksmanship badge and the pistol marksmanship badge.  Thus, 
in resolving all benefit of doubt in the veteran's favor, the 
Board finds that it would have been consistent with the 
circumstances of the veteran's service for him to have been 
exposed to noise trauma in service and thus, concedes that he 
was exposed to noise trauma in service.  See 38 U.S.C.A. 
§ 1154 (a)(West 2002).  

However, the Board observes that the record does not reflect 
that the veteran ever complained of, or sought treatment for, 
tinnitus while in service.  Nevertheless, service connection 
may be established on a presumptive basis, if the veteran's 
tinnitus became manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
In this case, the record reflects that the veteran's tinnitus 
was first diagnosed in April 1999, which is within one year 
of his May 1998 discharge from service.  The pertinent 
regulations in effect at that time afforded a 10 percent 
evaluation for persistent tinnitus as a symptom of a head 
injury, concussion or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  On VA examination in April 
1999, the examiner reported that the veteran's tinnitus 
occurred one time per month for a few seconds.  Therefore, 
the Board finds that the veteran's tinnitus is persistent.  
Additionally, as noted above, it has been conceded that the 
veteran was exposed to acoustic trauma in service.  

The Board notes that there is no competent medical opinion of 
record that etiologically relates the veteran's in-service 
noise exposure to his current right ear tinnitus.  Indeed, 
the record reflects that the veteran underwent a VA 
audiological examination in August 2003, in which the 
examiner, who indicated that he reviewed the veteran's claims 
file, opined that the veteran's right ear tinnitus "was not 
likely service related."  The Board additionally recognizes 
that clinical reports of record establish that the veteran 
had a history of ear disease since childhood, and in 1986 was 
noted to have bilateral retraction with pockets of fluid in 
the right ear, for which he underwent a bilateral myringotomy 
and resection of T tubes.  However, even as a layperson, the 
veteran is competent to describe symptoms he experienced in 
service and from service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As such, the Board finds that the evidence is in 
equipoise as to whether the veteran's right ear tinnitus is 
etiologically due to acoustic trauma in service.  The Board 
resolves any such doubt in the veteran's favor.  See 38 
C.F.R. § 3.102.  

In view of the foregoing, the Board finds that presumptive 
service connection is warranted for persistent/recurrent 
right ear tinnitus due to acoustic trauma under the 
provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002), 38 
C.F.R. §§ 3.307, 3.309 (2007), 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (as in effect in 1998) and 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).




ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for left ear 
hearing loss disability, the claim is not reopened, and the 
appeal is denied.

Entitlement to service connection for right ear tinnitus is 
granted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


